an action to recover damages for personal injury alleged to have been sustained by plaintiff as the result of eating a piece of an apple cake which contained deleterious matter, plaintiff having purchased the cake from defendant, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered December 16, 1961 after a non jury trial, which dismissed the complaint at the end of the entire case. Judgment reversed on the law, without costs, and action remitted to the trial court for an appropriate decision in compliance with section 440 of the Civil Practice Act. We have not considered the facts. The complaint was dismissed on the merits (Civ. Prac. Act, § 482). Since this was a nonjury case, the Trial Justice was required to render a decision, either oral or written, stating the facts which he deemed essential (Civ. Prac. Act, § 440; cf. Sokolow v. Sokolow, 14 A D 2d 797; Driskell v. Alfano, 12 A D 2d 973). It appears that no such decision jros *702rendered in this case. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.